Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5, 9-12, 25, 29-30, 32-33, 37-38, 40, 44-45 and 46-47 (10/13/2020) are pending. 

3.	This application contains claims directed to the following species.

Claims 2 and 37: Treponema spp:  Treponemapedis, Treponema phagedenis, Treponema medium, Treponema vincentii, Treponema refringens, Treponema calligyrum, Treponema maltophilumz and Treponema brennaborense. 

Claim 5.  Isolated antigens:  adhesins, proteases, peptidases, surface antigens, proteins involved in motility, and hemolysins.

Claims 6 and 44.  Isolated antigens MSP, PrtP, PrtPM, TylC, OrfC, Hemolysin III, PrcB, PrcA, Cys peptidase, Hemolysin erythrocyte lysis protein 2, Surface antigen BspA, Filament protein, Flagellar hook protein, Oligopeptidase B, Prolyl endopeptidase, Oligopeptidase,-F Oligopeptidase F; and Dichelobacter nodosus antigens Apr2, , Apr5, and  Bpr, 

Claims 32 and 46. Digital dermatitis is bovine digital dermatitis, contagious ovine digital dermatitis, footrot

Claim 47. Dichelobacter nodosus antigens: Apr2BM, Apr5M, and BprM.

These Treponema spp and isolated antigens share no common special technical feature.  The species of inventions are independent or distinct because claims to the different inventions recite the mutually exclusive characteristics of such inventions.  In addition, these species inventions are not obvious variants of each other based on the current record. 

There is an examination and search burden for these patentably distinct species of inventions due to their mutually exclusive characteristics.  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one inventions would not likely be applicable to another inventions; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a inventions to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected inventions, including any claims subsequently added.  An argument that a claim is allowable is considered nonresponsive unless accompanied by an election.
The election of the inventions may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of inventions requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected inventions.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other inventions.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
5.	Any inquiry concerning this communication or earlier communications from the examinershould be directed to Padmavathi Baskar whose telephone number is (571)272-0853. Theexaminer can normally be reached on Mon-Fri 9:00 A.M-5:00 P.M.              If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol can be reached on 571- 272- 0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,



/Padmavathi Baskar/ Primary Examiner, Art Unit 1645                                                                                                                                                                                                       Padmavathi Baskar, Ph.D (Microbiology and Immunology)